*238OPINION.
Murdock:
The respondent has admitted error in disallowing the credit of $126.34, the 2 per cent normal tax paid at the source on interest received by the decedent in 1924.
The respondent’s method of computing the tax on the annual gain from the sale of the decedent’s stock in the Columbia Plate Glass Co. at the normal and surtax rates is approved for the reasons more fully set forth in the companion case to this one, Charles W. Dahlinger, supra.

Judgment will he entered under Rule 50.

Seawell dissents.